BERGER, Justice,
for the Majority:
In this appeal we consider whether a murder conviction must be overturned. The trial court granted appellee’s fourth motion for postconviction relief, finding that his confession should have been excluded from evidence, and that the State improperly withheld evidence of a similar *321crime that the police determined appellee did not commit. The trial court then granted bail for appellee. We hold that the trial court erred in reviewing the admissibility of the confession, sua sponte, and in concluding that there was a so-called Brady violation. The trial court also erred in deciding that appellee could be granted bail. The judgment is reversed.
Factual and Procedural Background
On August 26, 1992, Jermaine Wright was convicted of first degree murder and other crimes arising from a 1991 robbery at the Hi-Way Inn bar and liquor store. Following a penalty hearing, Wright was sentenced to death on October 22, 1992. This Court affirmed Wright’s conviction and sentence on direct appeal.1 In 1994, the Superior Court granted Wright’s first Superior Court Criminal Rule 61 postcon-viction motion, and vacated his sentence.2 After a resentencing hearing, the Superior Court again sentenced Wright to death in 1995. This Court affirmed.3 In 1997, Wright filed his second Rule 61 motion. This Court affirmed the Superior Court’s denial of the motion.4 In 2000, Wright filed a petition for writ of habeas corpus in the United States District Court for the District of Delaware. In 2003, while his habeas petition was pending in federal court, Wright filed his third Rule 61 motion. The Superior Court stayed that motion pending the outcome of the federal petition. In 2009, while the third Rule 61 motion was pending, Wright filed this fourth Rule 61 motion. Wright asked the District Court, which had not yet ruled on his petition for habeas corpus, to stay the federal proceedings so that he could exhaust his state law remedies. The District Court granted that motion.
In the fall of 2009, the Superior Court held seven days of hearings on Wright’s motion, as amended. In January 2012, the Superior Court granted, in part, Wright’s fourth Rule 61 motion. The trial court held that the admission of Wright’s confession violated Miranda v. Arizona,5 and that the State violated Brady v. Maryland,6 when it withheld evidence of a similar crime committed at Brandywine Village Liquor Store (“BVLS”) about 30 minutes prior to the Hi-Way Inn crime. As a result, the trial court vacated Wright’s convictions. This appeal followed.
After several remands, the Superior Court determined that it had jurisdiction to conduct a second proof positive hearing and admit Wright to bail.7 The trial court also found that Wright’s trial counsel “was unaware of the exculpatory evidence stemming from the BVLS attempted robbery at the time of [Wright’s] trial.”8 The mat*322ter has now been returned to this Court for review.
Discussion

No bail may be set before the appeal is decided.

The first issue is whether the Superior Court has jurisdiction to grant bail when its decision vacating a capital murder conviction is on appeal. The Delaware Constitution provides that, “[a]ll prisoners shall be bailable by sufficient sureties, unless for capital offenses when the proof is positive or the presumption great....”9 Two statutes address the right to bail in capital cases — 11 Del. C. §§ 2103 and 4502. Section 2103 provides:
(a) A capital crime shall not be bailable, and a person so charged shall be held in custody without bail until the charge be withdrawn, reduced.or dismissed or until the court shall otherwise order after a trial which results in less than a conviction of a capital crime or except as provided in subsection (b) of this section.
(b) The Superior Court may admit to bail a person charged with a capital crime if, after full inquiry, the Superior Court shall determine that there is good ground to doubt the truth of the accusation ....
Section 4502 addresses the requirements for a stay of execution:
No writ of error or writ of certiorari issuing from the Supreme Court in any criminal cause shall operate as a stay of execution of the sentence of the trial court unless ... the plaintiff in error obtains ... a certificate that there is reasonable ground to believe that there is error ... which might require a reversal of the judgment below.... In eases where sentence of death has been imposed, the trial court ... may stay the execution of the death penalty pending the determination of the cause by the Supreme Court, but the defendant below shall not be released from custody.
Although the statutes do not directly address the circumstances presented here, they express the legislative intent that a person convicted of a capital crime may not be released on bail while that conviction is on appeal to this Court. Section 2103(a) states that a capital crime is not bailable unless the charge is withdrawn, reduced, dismissed or, after trial, the person is convicted of an offense less than a capital crime. None of those events have transpired. Section 2103(b) allows bail if the Superior Court determines that there is good ground to doubt the truth of the accusation. This subsection is inapplicable because Wright is not simply accused of a capital crime, he has been convicted of a capital crime. The statute does not authorize the Superior Court to reconsider the truth of the accusation, as if Wright had never been convicted, just because the Superior Court has vacated the conviction.
If there were any doubt on this point, Section 4502 makes it clear that the General Assembly intended convicted capital murderers to remain in custody pending an appeal. That statute addresses a stay of execution of the sentence, not the appeal. But, it provides that, even if there is reasonable ground to believe that a conviction might be reversed, the defendant in a capital case “shall not be released from custody.” The trial court found that there were grounds for reversal, but that decision was appealed. Until the appeal is decided, Wright’s conviction is not finally vacated. As a person convicted of a capital murder, Wright remains ineligible for bail.

*323
There was no basis for the Superior Court to reconsider the admissibility of Wright’s confession.

This Court considers the procedural requirements of Rule 61 before addressing the merits of claims made in post-conviction proceedings.10 Rule 61(i) bars consideration of a postconviction motion, among other reasons, if it is untimely (Rule 61(i)(l)), repetitive (Rule 61(f)(2)), procedurally defaulted (Rule 61(i)(3)), or formerly adjudicated (Rule 61(i)(4)). Rule 61(i)(5) provides an exception to the first three bars if there is “a colorable claim that there was a miscarriage of justice because of a constitutional violation that undermined the fundamental legality, reliability, integrity or fairness of the proceedings leading to the judgment of conviction.” In addition, a repetitive motion, or one formerly adjudicated, may be reconsidered “in the interest of justice.”11
Notwithstanding the fact that the admissibility of Wright’s confession has been challenged and upheld repeatedly,12 the trial court found that there is an “actual innocence” exception embodied in Rule 61(i)(5), and that Wright satisfied his burden of showing that he is innocent and that there was a constitutional error in his trial. The Superior Court then reviewed the Miranda warning Wright received at the beginning of his taped statement. It found that the warning was inherently confusing and that the warning did not adequately explain that Wright was entitled to have counsel appointed for him.
The Superior Court decided to address the adequacy of Wright’s Miranda warnings sua sponte. It listened to the same videotaped confession that was the subject of a motion to suppress before trial; a claim of error on direct appeal; the second Rule 61 motion; and the appeal of that motion. Each challenge was rejected after addressing Wright’s understanding of his Miranda rights.13 In deciding Wright’s fourth postconviction motion, the Superior Court did not have any new evidence upon which to conclude that Wright’s Miranda warnings were defective.14 “[A] defendant is not entitled to have a court re-examine an issue that has been previously resolved ‘simply because the claim is refined or restated.’ ”15 Wright did not ask for that relief, but if he had, there would be no basis on which to find that he overcame the procedural bar *324of Rule 61(i)(4). Reconsideration is not warranted in the interest of justice.

The Superior Court erred in finding a Brady violation.

 Rule 61(f)(5) provides an exception to the procedural bars for “a colorable claim that there was a miscarriage of justice because of a constitutional violation that undermined the fundamental legality, reliability, integrity or fairness of the proceedings leading to the judgment of conviction.” A colorable claim of a Brady v. Maryland violation falls within this exception.16 The Superior Court found a Brady violation based on the State’s failure to disclose evidence relating to a similar-in-time-and-proximity attempted robbery at BVLS.
Approximately forty minutes before the Hi-Way Inn crime, two young black males attempted to rob another liquor store, BVLS, which is located approximately 1.5 miles from the Hi-Way Inn. The description of the perpetrators given by the BVLS witness is similar to those given by the Hi-Way Inn witnesses. The suspects for both the BVLS attempt and the Hi-Way Inn crime were described as two black men in their early to mid-twenties; one man approximately six feet tall and the other one shorter; and one of whom was armed. The police recognized similarities between the two offenses in a February 2, 1991 police report, and two contemporaneous newspaper articles reported that police were considering a connection between the two crimes. The chief investigator of the BVLS attempted robbery ultimately ruled out Wright as a suspect in that crime.
In Brady v. Maryland, the United States Supreme Court held that the State’s failure to disclose exculpatory evidence violates a defendant’s due process rights.17 “There are three components of a Brady violation: (1) evidence exists that is favorable to the accused, because it is either exculpatory or impeaching; (2) that evidence is suppressed by the State; and (3) its suppression prejudices the defendant.” 18 “[T]he individual prosecutor has a duty to learn of any favorable evidence known to the others acting on the government’s behalf in the case, including the police.”19 Because “ ‘procedures and regulations can be established to carry [the prosecutor’s] burden and to insure communication of all relevant information on each case to every lawyer who deals with it,’ ... the prosecutor has the means to discharge the government’s Brady responsibility »20
The State was not aware of the BVLS crime and suspected similarities with the Hi-Way Inn crime. But a detective in the Wilmington Police Department was aware, and acknowledged the similarities between the two crimes in his report. Moreover, as the State points out, contemporaneous newspaper articles noted the possibility that the two crimes were connected. If the State had been more diligent, it would have discovered the police report long before trial, and this issue would be moot. Instead, the Court must assess whether the failure to disclose that information is a Brady violation.
*325Assuming, without deciding, that the first two prongs were satisfied, the failure to disclose the BVLS information did not prejudice Wright. The third Brady factor requires that there is “a reasonable probability that, had the evidence been disclosed to the defense, the result of the proceeding would have been different.” 21 A “reasonable probability” is “a probability sufficient to undermine confidence in the outcome.”22 This Court has described the third prong as requiring that prejudice resulted from the failure to disclose.23 No such prejudice has been shown.
Although the police initially thought there might be a connection between the BVLS and Hi-Way Inn crimes, their investigations did not find one. In addition, the BVLS crime was not solved. Under these circumstances, it is difficult to see how the fact that Wright was excluded as a participant in the BVLS crime would have materially added to his defense.
Wright confessed, and that confession was properly presented to the jury. It was powerful evidence. Wright explained the events leading up to the shooting in some detail. For example, he demonstrated where he, his co-defendant Lorinzo Dixon, and the victim were standing before the shooting; how the victim turned away and reached for something; and where in the back of his head the victim was shot. Wright also described the victim as having grayish hair with a little bald spot. And Wright was savvy enough to try to shift responsibility to Dixon. Wright repeatedly explained that Dixon forced him to shoot the victim by threatening to shoot Wright if he did not comply. Wright said he was scared and that Dixon “made me do it.”
Wright’s confession was the State’s best evidence. Wright’s defense was that he was elsewhere, with friends, at the time of the shooting. The jury did not believe his alibi. The BVLS “evidence” was theoretically exculpatory, if one overlooks the fact that the police decided there was no connection between the two crimes. But it had very little probative value. It did not bolster Wright’s alibi defense or otherwise create a reasonable probability that the verdict would have been different.
Conclusion
Based on the foregoing, the judgment of the Superior Court is REVERSED. This matter is REMANDED for reinstatement of the convictions. Jurisdiction is not retained.

. Wright v. State, 633 A.2d 329 (Del. 1993).


. State v. Wright, 653 A.2d 288 (Del.Super. 1994). Super. Ct. Cr. Rule 61 provides a remedy for a person “in custody or subject to future custody under a sentence of [the Superior Court] seeking to set aside a judgment of conviction or a sentence of death on the ground that the court lacked jurisdiction or on any other ground that is a sufficient factual and legal basis for a collateral attack upon a criminal conviction or a capital sentence.” Super. Ct.Crim. R. 61(a)(1).


. Wright v. State, 671 A.2d 1353 (Del.1996).


. Wright v. State, 746 A.2d 277 (Del.2000) (TABLE); State v. Wright, 1998 WL 734771 (Del.Super. Sept. 28, 1998).


. 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).


. State v. Wright, 2012 WL 1408981 (Del.Super. Apr. 2, 2012).


. State v. Wright, 2012 WL 5964029, at *4 (Del.Super. Nov. 28, 2012).


. Del. Const, art. I, § 12.


. Younger v. State, 580 A.2d 552, 554 (Del. 1990) (citing Harris v. Reed, 489 U.S. 255, 109 S.Ct. 1038, 103 L.Ed.2d 308 (1989)).


. See Super. Ct.Crim. R. 61(i)(2), (4).


. See Wright v. State, 746 A.2d 277, 2000 WL 139974 at *1 (Del. Jan. 18, 2000) (TABLE); Wright v. State, 633 A.2d 329, 334-35 (Del. 1993); State v. Wright, 1998 WL 734771, at *5-6 (Del.Super. Sept. 28, 1998); State v. Wright, 1992 WL 207255, at *3 (Del.Super. Aug. 6, 1992); State v. Wright, I.D. No. 91004136, at 16-17, 19-20 (Del.Super. Oct. 30, 1991) (ORDER).


. See Wright v. State, 746 A.2d 277, 2000 WL 139974 at *1 (Del. Jan. 18, 2000) (TABLE); Wright v. State, 633 A.2d 329, 334-35 (Del. 1993); State v. Wright, 1998 WL 734771, at *5-6 (Del.Super. Sept. 28, 1998); State v. Wright, 1992 WL 207255, at *3 (Del.Super. Aug. 6, 1992); State v. Wright, I.D. No. 91004136, at 16-17, 19-20 (Del.Super. Oct. 30, 1991) (ORDER).


. Super. Ct.Crim. R. 61 (i)(4); see Richardson v. State, 3 A.3d 233, 237 (Del.2010).


. Skinner v. State, 607 A.2d 1170, 1172 (Del. 1992) (quoting Riley v. State, 585 A.2d 719, 721 (Del. 1990)); see also Sanders v. United States, 373 U.S. 1, 7-22, 83 S.Ct. 1068, 10 L.Ed.2d 148 (1963); Salih v. State, 962 A.2d 257, 2008 WL 4762323 at *2 (Del.2008) (TABLE); Younger v. State, 580 A.2d 552, 556 (Del. 1990) (citing Kuhlmann v. Wilson, 477 U.S. 436, 445-55, 106 S.Ct. 2616, 91 L.Ed.2d 364 (1986)).


. See Jackson v. State, 770 A.2d 506, 515-16 (Del.2001).


. 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).


. Starling v. State, 882 A.2d 747, 756 (Del. 2005).


. Kyles v. Whitley, 514 U.S. 419, 437, 115 S.Ct. 1555, 131 L.Ed.2d 490 (1995).


. Kyles v. Whitley, 514 U.S. 419, 438, 115 S.Ct. 1555 (quoting Giglio v. United States, 405 U.S. 150, 154, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972)).


. Starling, 882 A.2d at 756 (quoting Jackson v. State, 770 A.2d 506, 516 (Del.2001)) (internal quotation mark omitted); see United States v. Bagley, 473 U.S. 667, 682, 105 S.Ct. 3375, 87 L.Ed.2d 481 (1985); see also Kyles v. Whitley, 514 U.S. 419, 433-34, 115 S.Ct. 1555, 131 L.Ed.2d 490 (1995).


. Bagley, 473 U.S. at 682, 105 S.Ct. 3375 (1985) (quoting Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)) (internal quotation marks omitted).


. See Atkinson v. State, 778 A.2d 1058, 1063 (Del.2001) (citing Strickler v. Greene, 527 U.S. 263, 281-82, 119 S.Ct. 1936, 144 L.Ed.2d 286 (1999)).